DETAILED ACTION

	This office action is in regards to the amendment dated May 16, 2022.
	Claim 1 has been amended. Claims 1-8 remain pending in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

Claim limitation: “means for reducing fuel pressure pulsations” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “rotating the rotor shaft using pressurized fluid, the rotating reducing or preventing thermal bowing of the rotor shaft in the temperature gradient” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f): 
Paragraph [0013]; “a means for reducing fuel pressure pulsations, indicated by reference number 58a in FIG. 1, is provided in low-pressure fuel injector supply passage 54 between high-pressure fuel delivery unit 22 and low-pressure fuel rail 56. As illustrated in FIG. 1, means for reducing fuel pressure pulsations 58a, may take the form of an orifice or restriction which may either be fixed or variable…. In an alternative shown in FIG. 2, the means for reducing fuel pressure pulsations is indicated by reference number 58b which takes the form of a check valve which allows fuel flow from high-pressure fuel delivery unit 22 to low-pressure fuel rail 56, but prohibits fuel flow in the opposite direction. Similar to the orifice or restriction, the check valve provides a restriction or impedance to flow which inhibits propagation of the pressure pulsation within low-pressure fuel injector supply passage 54. In another alternative shown in FIG. 3, the means for reducing fuel pressure pulsations is indicated by reference number 58c which takes the form of a chamber or accumulator which includes an area of enlarged cross-sectional area within low-pressure fuel injector supply passage 54.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2016/0131097 A1), hereafter Matsuo, in view of Surnilla et al. (US 2015/0285166 A1), hereafter Surnilla.
Regarding claims 1 and 2, Matsuo discloses a fuel system for an internal combustion engine (Fig. 1), said fuel system comprising: a low-pressure fuel delivery unit (3); a high-pressure fuel delivery unit (10) which has a low-pressure region (38) and a high-pressure region (24) such that said low-pressure region supplies fuel to said high-pressure region and such that said high-pressure region pressurizes fuel and supplies the fuel pressurized by the high-pressure region to a plurality of high-pressure fuel injectors (6); a low-pressure fuel rail (7) which supplies fuel to a plurality of low-pressure fuel injectors (8); a low-pressure fuel injector line (P2) which is 1) connected at a first end thereof directly to said high-pressure fuel delivery unit and receives fuel from said low-pressure region (Fig. 1 depicts line P2 receiving fuel from chamber 38), and 2) connected at a second end thereof directly to said low-pressure fuel rail (Fig. 1), thereby providing fluid communication from said low-pressure region to said low-pressure fuel rail.
Matsuo does not disclose means for reducing fuel pressure pulsations, said means for reducing fuel pressure pulsations being located between said high-pressure fuel delivery unit and said low-pressure fuel rail. Surnilla discloses a fuel system (Fig. 4) comprising a low-pressure pump (208), and a high-pressure pump (229), wherein a passage (through valve 401) from the high-pressure pump is connected to a low-pressure fuel rail (240), and means for reducing fuel pressure pulsations (351, restriction), said means for reducing fuel pressure pulsations being located between said high-pressure fuel delivery unit and said low-pressure fuel rail (Fig. 4). It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to provide the restriction of Surnilla in the fuel system of Matsuo in order to adjust fuel rail pressure in the system. 

Regarding claim 3, Matsuo modified with Surnilla discloses a check valve (401 valve in Surnilla’s Fig. 4 embodiment) which allows fuel flow from said low-pressure region to said low-pressure fuel rail and prevents fuel flow from said low-pressure fuel rail to said low- pressure region.

Regarding claim 7, Matsuo modified with Surnilla discloses a fuel system as in claim 1, wherein said means for reducing fuel pressure pulsations includes a restriction and a check valve (as previously explained in regards to modifying prior art Surnilla).

Regarding claim 8 fuel system as in claim 1, wherein said low-pressure fuel injector line (P2) provides a path for fuel to flow from said high-pressure fuel delivery unit to said low- pressure fuel rail without again passing through said high-pressure fuel delivery unit (Fig. 4).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2016/0131097 A1), in view of Surnilla et al. (US 2015/0285166 A1), and in further view of Spakowski et al. (US 2017/0167450 A1), hereafter Spakowski.
Regarding claims 4-6, Matsuo modified with Surnilla does not disclose the means
 for reducing fuel pressure pulsations including a chamber which provides an enlarged volume, wherein said means for reducing fuel pressure pulsations includes a pulsation damper which is flexible and resilient in order to dampen pressure pulsations such that said pulsation damper is located within said chamber, and wherein a wall of said chamber is flexible in response to said fuel pressure pulsations. Spakowski discloses a pulsation damper (60) which is flexible and resilient in order to dampen pressure pulsations such that said pulsation damper is located within said chamber, and wherein a wall of said chamber is flexible in response to said fuel pressure pulsations [0014]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a pulsation damper of Spakowski, in place or in addition to the restrictor of Surnilla, in the fuel system of Matsuo, in order to adjust fuel rail pressure in the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747